Exhibit 10.1

 

Equity Purchase Framework Agreement     

                                                           

 

Equity Purchase Framework Agreement

 

This Equity Purchase Framework Agreement (the “Agreement”) was entered into on
October 28, 2014 by and among the following parties in Shanghai:

 

Party A (Purchaser): Xinwei Solar Power Engineering (Suzhou) Co., Ltd.
(新维太阳能电力工程(苏州)有限公司)

 

Domicile: 66 Huan Fu Road, Suzhou Industrial Park

 

Party B1 (Transferor 1):

Zhong Jun Hao (钟俊浩)

Party B2 (Transferor 2):  

Li Jin (李谨)

Party B3 (Transferor 3):

Tong Ling Hong Xin Ling Xiang Investment Partnership (铜陵鸿鑫领享投资合伙企业) (limited
partnership)

Party B4 (Transferor 4):

Shanghai Yi Ju Sheng Yuan Investment Center (上海易居生源股权投资中心) (limited partnership)

Party B5 (Transferor 5):

Shanghai NineCity Investment Holding (Group) Ltd. (上海九城投资控股(集团)有限公司)

Party B6 (Transferor 6):

Shanghai Yi Ju Sheng Quan Equity Investment Center (上海易居生泉股权投资中心) (limited
partnership)

Party B7 (Transferor 7):

Shanghai Panshi Investment Co., Ltd. (上海磐石投资有限公司)

   

Party B1, Party B2, Party B3, Party B4, Party B5, Party B6 and Party B7 are
hereinafter collectively referred to as “Party B”, Transferor 1, Transferor 2,
Transferor 3, Transferor 4, Transferor 5, Transferor 6 and Transferor 7 are
hereinafter collectively referred to as the “Transferor”. Party B3, Party B4,
Party B5, Party B6 and Party B7 are collectively referred to as the “PE
Transferor”.     

 

Party C (Target Company):

 Shanghai All-Zip Metal Roofing System Co., Ltd. (上海亚泽新型屋面系统股份有限公司)

Domicile:

146 Nanxing Road, Jinhui Town, Fengxian District, Shanghai

 

 

 
 

--------------------------------------------------------------------------------

 

 

Equity Purchase Framework Agreement     



 

The following framework agreement was entered into by all parties after amicable
discussion under the principles of mutual cooperation and mutual benefits:

 

Purchaser

The associates specified by Xin Wei Solar Power Electric Engineering (Suzhou)
Co., Ltd. (新维太阳能电力工程(苏州)有限公司), under the agreement in respect of any “person”,
associates refers to the person that it directly or indirectly controls, or it
is controlled by that person, or any other companies or entities that it jointly
controls with that person or it is jointly being controlled by such other
companies or entities.  

   

Transferor

Zhong Jun Hao (钟俊浩), Li Jin, Tong Ling Hong Xin Ling Xiang Investment
Partnership (limited partnership), Shanghai Yi Ju Sheng Yuan Investment
Center (limited partnership), Shanghai Jiu Cheng Investment Holding (Group) Ltd,
Shanghai Yi Ju Sheng Quan Equity Investment Center (limited partnership) and
Shanghai Panshi Investment Co., Ltd, or the associates of the Transferor of the
equity of the Target Company directly or indirectly held by them after the
domestic and overseas restructuring of the equity of the Target Company.

Shanghai Panshi Investment Co., Ltd. and the other Transferors have reached a
consensus that prior to the Closing they will pay USD5 million to acquire a
portion of the equity in the Target Company.

   

Target Company

The Target Company Shanghai All-Zip Metal Roofing System Co., Ltd. was set up on
1 April 2004, in which Zhong Jun Hao holds 72.2925% of the equity, Li Jin holds
8.505% of the equity, Tong Ling Hong Xin Ling Xiang Investment
Partnership (limited partnership) holds 5.5% of the equity, Shanghai Yi Ju Sheng
Yuan Investment Center (limited partnership) holds 5.3676% of the equity,
Shanghai NineCity Investment Holding (Group) Ltd. holds 4.2525% of the equity,
Shanghai Yi Ju Sheng Quan Equity Investment Center (limited partnership) holds
4.0824% of the equity. The Target Company has a registered capital of RMB45
million, with its legal representative being Zhong Jun Hao and its registered
address being at 146 Nanxing Road, Jinhui Town, Fengxian District, Shanghai. Its
scope of business covers design, processing, construction and installation of
construction wall, construction door and window and steel structure projects,
construction of interior decoration projects, wholesale and retail of mechanical
equipment, processing, wholesale and retail of metal products, research and
development, design, construction, whole, retail of the planes of solar energy
buildings as well as the import and export business of goods and technologies.
(For those projects requiring approval pursuant to the laws, business activities
can only be started after the approval by the relevant departments is obtained).
As at the date of the Agreement, the Target Company has set up two subsidiaries
in China, which are namely Jiangsu Zegao New Energy Construction Co.,
Ltd. (江苏泽高新能源建设有限公司) and Jiangsu Fengze New Materials Co., Ltd. (江苏丰泽新材料有限公司).

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     

 



Special Provisions in relation to the Target Company

For the purpose of completing the acquisition under the Agreement, the Target
Company needs to carry out domestic and overseas restructuring, after the
completion of the restructuring, Party A of the associate specified by Party A
will acquire the Target Company or the equity of the overseas shareholders of
the Target Company in order to achieve the purpose of acquiring the Target
Company and its overseas investment and projects under construction.

The costs and expenses of the Target Company for building the overseas structure
shall be borne by Party B.

   

Closing

Refers to the 100% equity in the Target Company (the “Target Equity”) becoming
registered under the name of the Purchaser directly or indirectly (the date of
completion of such registration referred to as the “Closing Date”).

The Closing Date should occur within 10 working days after the day on which both
the Transferor and the Purchaser confirm that the closing conditions are
fulfilled.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Approval required at the time of signing the Agreement

The Purchaser confirms that at the execution of the Agreement, it has obtained
all the necessary internal approval and consent in order to complete this
transaction.

 

The Transferor confirms that at the execution of the Agreement, the Transferor
has obtained all the necessary internal approval and consent in order to
complete this transaction, and guarantees that the Target Company has obtained
all the necessary internal approval and consent in order to complete this
transaction.

   

Definitive Agreement

Both the Purchaser and the Transferor agree that the definitive legal documents
to be signed in respect of the acquisition of the Target Company shall conform
to the substantive and principle contents agreed upon in this framework
agreement.

   

Purchase Price

Subject to the conditions agreed upon in the Agreement, based on the information
provided by the Transferor and the statement and guarantee agreed upon in the
Agreement, this equity transfer consideration shall be 11 times of the RMB30
million estimated 2014 net profit, that is RMB330 million, however the final
transfer price shall adopt the overall valuation (“Overall Valuation of the
Target Company”) of a PE of 11 times of the 2014 audited net profit audited by
the auditor and confirmed by the Purchaser on the basis of the consolidated
(financial) statements of the Target Company; the transfer consideration of the
final Target Equity will be the Overall Valuation of the Target Company.

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

Payment Terms

The Purchase Price at which the Purchaser shall acquire from the Transferor 100%
of the equity in the Target Company shall be paid in the form of shares in Solar
Power Inc. (“Solar Power Shares”), the number of which shall be determined on
the basis of the Overall Valuation of the Target Company. At the Closing, the
number of the Solar Power Shares to be received by Party A shall be determined
based on the share price of USD2.38/share.

With respect to the Solar Power Shares, 

 

1.After the Closing, the listing of and the trading in the Solar Power Shares
that the Transferor will obtain in consideration of the 60% equity in the Target
Company will be conducted in accordance with the related listing and trading
rules of the stock exchange on which Solar Power Inc. is listed.

 

2.The listing of and the trading in the Solar Power Shares that Zhong Jun Hao
will obtain (“Zhong’s Shares”) in consideration of the 40% equity in the Target
Company will be conducted in accordance with the following provisions:

 

For the three years immediately after 2014, Zhong’s Shares shall be subject to a
3-year lock-up linked to the Target Company’s audited net profit as reflected on
its consolidated financial statements in each of such years, pursuant to which,
Zhong’s Shares will be released by installment on a-year-by-year basis during
such 3 years subject to the Target Company’s achievement of the corresponding
targeted annual growth in its audited net profit on a consolidated basis:

 

The Target Company’s 2014 audited net profit on a consolidated basis shall be
used as the base. For each of such three years, as long as the Target Company
achieves a growth of 20% or more in its audited net profit on a consolidated
basis as compared with that of the previous year, Zhong Jun Hao can transfer
Zhong’s Shares. (A) For the first year after 2014, if the Target Company
achieves a growth of 20% or more in its audited net profit on a consolidated
basis as compared with that of 2014 used as the base, Zhong Jun Hao can transfer
20% of the Zhong’s Shares, (B) For the second year after 2014, if the Target
Company achieves a growth of 20% or more in its audited net profit on a
consolidated basis as compared with that of the previous year, Zhong Jun Hao can
transfer 15% of the Zhong’s Shares, and (C) For the third year after 2014, if
the Target Company achieves a growth of 20% or more in its audited net profit on
a consolidated basis as compared with that of the previous year, Zhong Jun Hao
can transfer 10% of the Zhong’s Shares. On the contrary, in the event that the
Target Company fails to achieve the targeted growth as specified above for any
of such three years, none of the Zhong’s Shares can be released during such
year.  

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

Due Diligence

The necessary cooperation and assistance shall be given in respect of the legal
due diligence, business due diligence and financial due diligence and audit
tasks of the Target Company to be carried by the Purchaser itself or the
intermediaries appointed by it.

    Representations and Warranties 

The Transferor, the Target Company and its controlled subsidiaries (hereinafter
referred to as the “Subsidiaries”) jointly and severally make the following
statement and guarantee to the Purchaser:

 

1. Each of the Transferor, the overseas shareholders of the Target Company after
restructuring, the Target Company and the Subsidiaries (hereinafter collectively
referred to as the “Group Companies” and each a “Group Company”) shall be a
legal entity established and existing under the laws of the jurisdiction of its
incorporation or a natural persons fully capable of conducting civil acts. The
registered capital of the Group Company shall have been legally issued and fully
paid, and all the internal corporate approvals and all the governmental
approvals shall have been obtained, and the filing and registration with all
necessary government authorities shall have been completed.

 

2. None of the equity in the Target Company held by the Transferor or the
overseas shareholders of the Target Company after restructuring is subject to
any encumbrance. None of the equity in any Subsidiary held by the Target
Company is subject to any encumbrance.

 

3. The execution of the Agreement and the consummation of the transactions
contemplated hereunder by the Group Company does not and will not violate the
articles of association or any other constitutional documents of the Group
Company or any contract to which the Group Company, nor does it or will it
result in acceleration of any of the Group Company’s obligations under any loan
agreement to which it is a party or violate any applicable law. 

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

 

4. None of the Group Companies currently breaches or has breached in the past
the relevant laws and regulations in any material aspects, which may result in
any non-business civil liabilities, administrative penalties or otherwise cause
any losses to the existing businesses of such Group Company or to the businesses
that it contemplates to carry out.

 



5. Each of the Group Companies respectively possesses all the necessary approval
of the existing businesses that it carries out in all material aspects. The
above approval shall be valid and shall continue to exist, and based on its
reasonable judgment, it is aware that such approval will not be revoked,
cancelled or withdrawn, and it does not recognize any circumstances under which
such approval may be revoked, cancelled or withdrawn.  



 

6. All the assets and other assets (other than any inventory disposed of in the
ordinary course of business) obtained or used by each Group Company shall be
legally and beneficially owned by such Group Company, free from any encumbrance,
or occupied by such Group Company to the extent of being occupiable. Each Group
Company possesses or leases all the necessary assets to effectively carry out
its existing business; all the full set of equipment, machinery, vehicles and
equipment directly related to the main business of each Group Company which are
owned, leased or used by such Group Company shall be in good conditions and
shall have been properly repaired and maintained.



 

7. The setting up of and each of the changes of the Subsidiaries currently
possessed by the Target Company shall conform to the laws and regulations, all
the projects that it currently possesses shall have respectively obtained all
necessary approval at (each of its respective) current stage in accordance with
the provisions of the laws and regulations based on the status of construction
of its projects; the construction of all the projects of Target Company shall
conform to the laws and regulations, and they have not violated the provisions
of the relevant laws and regulations.



 

8. Based on the reasonable judgment of Party B and the Target Company, the
changes of the board of directors of the Target Company will not cause the
agreement of the Group Company to be terminated or will not subject the rights
of the Group Company to material adverse effect, and will not cause the major
clients or suppliers of the Group Company to continue as its clients or
suppliers not with the same degree and not of the same nature as they previously
were prior to this date.

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

 

9. None of the Group Companies has authorized anyone such that he can represent
such Group Company to enter into contracts or make undertakings, except for the
authorization to the staff (including the legal representative, directors,
senior management and other managerial staff of such Group Company) to enter
into contracts of routine transactions within their normal scope of duties.

 

10. The financial statements of each Group Company shall be prepared according
to the relevant applicable laws and the requirements of the accounting
standards, and they shall be complete, accurate in all material aspects and can
indicate the true and fair picture of the financial conditions of assets and
liabilities and profits and losses of such Group Company on the dates involved
and during the periods involved of those financial statements, and they shall
match the books and records of such Group Company in all material aspects, those
accounts and records shall be accurate in all material aspects, and they shall
have been made in accordance with the relevant applicable accounting standards
and laws.

 

11. Each Group Company has submitted all tax returns and reports in accordance
with the provisions of the relevant laws, and such tax returns and reports shall
be true and accurate in all material aspects; none of the Group Companies has
violated the relevant laws and regulations in the taxation aspect.

 

12. Each Group Company obeys all applicable environmental protection laws and
has not violated such laws in any material aspect; and it holds and obeys the
environmental protection licenses required by those laws in all material
aspects, and has not violated any such permit in any material aspect.

 

13. Each Group Company obeys all the relevant laws and regulations in the
applicable social insurance and accommodation reserve aspects, and has not
violated such laws and regulations in any material aspect.

 

     

14. There is no material defect in the internal control systems including the
financial systems of the Target Company and its Subsidiaries.

 



15. All the account receivables of the Target Company and its subsidiaries
can be effectively collected as agreed; if the account receivables of the Target
Company cannot be effectively collected as agreed, then Party A has the right to
deduct the corresponding amount from the Purchase Price of the equity that it
should pay to Party B or Party A shall claim from Party B 1.

 



16. Party B agrees that in the final transaction documents it shall make the
statement and guarantee to Party A with contents identical to those contents
agreed upon in the Agreement.

   

Undertakings of

the Purchaser

1. Upon the completion of the Acquisition, the construction work of all EPC
projects of Solar Power Inc. in the Eastern China Region will be taken up by the
Target;

2. Upon the completion of the Acquisition, the construction work of the roof
projects of Solar Power Inc. across the country will be taken up by the Target;

3. Upon the completion of the Acquisition, the Directors of the Target appointed
by the Purchaser shall nominate and accept Zhong Jun Hao to be the general
manager of the Target, and his term in office shall not be less than three
accounting years upon the completion of the Acquisition.

   

Conditions to Closing

(1)  The representations and warranties made by Party B, the Target Company and
its subsidiaries remain valid and accurate on the completion date, and Party A
has not discovered any material misstatement of Party B or the Target Company
and its subsidiaries;

 

(2)  The necessary legal documents when all the parties sign for the completion;

 

(3)  Party A has not discovered any occurrence of material or potentially
material adverse changes in the financial, legal, commercial, technical and
environmental aspects of the Target Company and its subsidiaries from the date
of audit to the completion date;

 

(4)  Any other conditions of completion, where no mutual conflicts exist or will
arise with the Agreement and no substantive change will be made to the
conditions of this transaction, as agreed by the Purchaser and the Transferor
under the official document in relation to this transaction.

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

Protective Provisions

From the execution date of the Agreement to the completion date, Party B shall
act as a manager in good faith to discharge his duty of daily operation and
management of the Target Company and its subsidiaries, and the substantial
matters below made by the Target Company and its subsidiaries require the
written consent of Party A in advance:

 

(1)  Amendment of the Articles;

 

(2)  Acquisition, merger, reorganization, liquidation, dispersal or dissolution;

 

(3)  Sale, pledge, security, lease, transfer or disposal of the material assets,
being the transfer or permit of relevant external investments, concession and
intellectual property right (other than those occurred and with Party A notified
prior to the execution date of the Agreement, or necessary for daily operation
activities)

 

(4)  Transfer of shares to other investors other than Party A or permission of
other investors to hold the shares of the Target Company by way of subscribing
additional registered capital;

 

(5)  Allocation of profits;

 

(6)  Disposal by existing shareholders of their shares of the Target
Company held directly/indirectly;

 

(7)  Establishment of new photovoltaic power plants;

 

(8)  Acquisition or investment in photovoltaic power plants;

 

(9)  Investment increment in existing companies conducting photovoltaic power
plant projects;

 

(10)  Connected transactions;

 

(11)  Loan provision to directors, senior management, employees or shareholders;

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

 

(12)  Security or investment exceeding RMB 5million (principal included);



 

(13)  Purchase of shares or stock of listed or unlisted companies;



 

(14)  Change of directors ;



 

(15)  Failure to align with the existing business plan as a result of the
adoption and alteration of significant commercial and operational plans and
material change in the strategic approach or operation of business of the
Company;



 

(16)  Annual budget;



 

(17)  Technical transfer or grant of technical license to other parties;



 

(18)  Change of accounting firm or any material change in the accounting system
or policies.

   

Final Representations and Warranties

The Transferor agreed that the representations and warranty made to the
Purchaser in the final transaction document will be the same as those agreed in
the Agreement.

   

Tax and Charges

Both parties will bear the expenses required for this transaction respectively,
including but not limited to legal fees and financial charges. Upon the payment
of the share transfer by Party A, Party B and the Target Company shall pay the
tax at the competent tax authority in person in accordance with the relevant tax
provisions, and provide Party A with the taxation proof. If Party A or the
Target Company is obliged to pay the tax or settle the tax amount by debit of
account enforced by the tax authority as a result of the failure of Party B and
the Target Company to perform their duty of such tax payment obligations. Party
A is entitled to recover such payment from Party B by deducting the sum in the
share transfer consideration payable to Party B.

   

Liability for Breach of the Agreement

In the event that either party violates any warranty, agreement or other
obligation specified hereunder, which in turn causes any charges, liability or
any direct financial loss to the other party, the breaching party shall bear and
compensate the abovementioned charges, liability or loss caused to the other
party. The compensation shall be equal to the actual loss suffered by the
non-breaching party arising from, and any and all the benefits lost by the
non-breaching party as a result of the breach.

The compensation does not affect other rights and welfare the non-breaching
party is entitled to with respect to the cases of breach of any terms hereunder
by the breaching party according to the law and regulations and the Agreement.
The rights and welfare the non-breaching party is entitled to with respect to
the cases of breach of any terms hereunder by the breaching party shall remain
valid upon the cancellation, termination or completion of the Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     



 

Confidentiality Clause

Any facts existed herein, terms and conditions mentioned herein and any
information provided during the independent due diligence investigation shall
constitute the confidential information (hereinafter the “Confidential
Information”). The parties agreed that any confidential information shall not be
used or disclosed to any third party, unless it is required to be disclosed for
the purpose of relevant audit (review), valuation, negotiation and execution of
the transaction under the Agreement or required by the competent governmental
authorities, ministries and commissions or stock exchanges. 

   

General Clause

(1)  This Agreement shall be governed by the law of the PRC. 

 

(2)  Any dispute arising from the Agreement shall be settled through negotiation
in friendly manner by all parties. In case any dispute fails to be so settled,
either party shall refer the case to the Shanghai International Economy and
Trade Arbitration Commission (Shanghai International Arbitration Center),
request an arbitration to be conducted in accordance with the arbitration rules
for the time being in force and the place of arbitration shall be in Shanghai.

 

(3)  This Agreement shall become legally binding upon being signed by and
affixed hereunto with the seals of all the parties hereto.

   

Exclusivity

Clause

The Transferor and the Target Company shall not enter into any legally binding
instruments, such as agreements, contracts and undertakings with a third party
with respect to the same or similar subject matter of the Agreement without the
consent of the Purchaser within a period of 180 days effective from the
execution of the Agreement, unless otherwise appropriately extended to
another appropriate period due to technical reasons, or agreed by both the
Purchaser and the Transferor under the Agreement and /or otherwise to extend to
the Completion Date as unanimously agreed by the parties hereto.

 

(It is intentionally left blank below)

 

 

 
 

--------------------------------------------------------------------------------

 

 



Equity Purchase Framework Agreement     

 



(This is the signature page)

 

Party A: Xinwei Solar Power Engineering (Suzhou) Co., Ltd.(新维太阳能电力工程(苏州)有限公司)

Legal Representative or Authorized Representative: (affixed with company seal)

 

Zhong Jun Hao (钟俊浩)：/s/ Zhong Jun Hao

 

Li Jin(李瑾)：/s/ Li Jin

 

Tong Ling Hong Xin Ling Xiang Investment Partnership (铜陵鸿鑫领享投资合伙企业)

Authorized Representative: (affixed with company seal)

 

Shanghai Yi Ju Sheng Yuan Investment Center (上海易居生源股权投资中心)

Authorized Representative: (affixed with company seal)

 

Shanghai NineCity Investment Holdings (Group) Ltd. (上海九城投资控股(集团)有限公司)

Authorized Representative: (affixed with company seal)

 

Shanghai Yi Ju Sheng Quan Equity Investment Center (上海易居生泉股权投资中心)

Authorized Representative: (affixed with company seal)

 

Shanghai Panshi Investment Co., Ltd. (上海磐石投资有限公司)

Authorized Representative: (affixed with company seal)

 

Target Company: Shanghai All-Zip Metal Roofing System Co., Ltd.
(上海亚泽新型屋面系统股份有限公司)

Legal Representative or Authorized Representative: (affixed with company seal)

 

Dated: October 28, 2014

 

 